United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, PORT
OF SEATTLE, Imperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1873
Issued: June 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 8, 2010 appellant filed a timely appeal from a decision of the Office of Workers’
Compensation Programs dated February 26, 2010 denying his claim for an employment-related
hearing loss. Pursuant to the Federal Employees’ Compensation Act (the Act)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for a hearing loss is barred by the applicable time
limitation provisions of the Act.
FACTUAL HISTORY
On June 21, 2009 appellant, then a 77-year-old former customs inspector, filed an
occupational disease claim (Form CA-2) alleging that on April 1, 2009 he first realized that he
had hearing loss that was caused or aggravated by working in close proximity to jet engines over
1

5 U.S.C. § 8101 et seq.

long periods of time. He first became aware of his hearing loss on or about February 1, 1993 but
did not relate it to his federal employment until 2009. On the reserve of the claim form,
appellant indicated that he was last exposed to the implicated employment factors on August 2,
1987, which is the date he retired. He explained that he did not know he was entitled to benefits
and had to obtain records in order to complete the claim form. Appellant submitted factual and
medical evidence in support of his claim, including statements of his medical history,
medications, work history, audiograms and medical reports concerning his hearing aids.
On July 23, 2009 the Office requested additional medical and factual information from
appellant, including how he came to realize he had hearing loss in 1993 and why he did not
connect it to his federal employment until 2009.
In an August 15, 2009 narrative statement, appellant responded to the Office’s inquiries.
He explained that, when he went to the doctor for a hearing check up, they made him aware of
the possibility of compensation for an employment-related injury.
In a statement received on August 21, 2009, the employing establishment noted that
appellant was not in a hearing conservation program and there were no noise survey reports
available as they were not conducted until after appellant retired on August 2, 1987. It reported
that he was exposed to noise eight hours a day, five days a week and was not provided with ear
protection.
By decision dated October 7, 2009, the Office denied appellant’s claim on the grounds
that it was not timely filed under 5 U.S.C. § 8122. It found that he had failed to file a claim
within three years of the date of injury, August 2, 1987, the date of his retirement. The Office
further noted that appellant did not file his claim within three years of February 1, 1993, the date
he indicated that he first became aware of his hearing loss, that he should have been aware of an
employment relationship by February 1, 1996. There was no evidence that a supervisor had
actual knowledge of his claim within 30 days of the date of injury.
On November 10, 2009 appellant requested a review of the written record. In an
October 30, 2009 narrative statement, he advised that he retired in 1987, that he first sought
treatment for hearing loss in 1993, and was not aware of the connection to his federal
employment until March 5, 2009 when a physician’s assistant first told him that his hearing loss
was likely related to his work in close proximity to jet engines. Appellant had attributed his
hearing loss to age and did not understand why he should have been aware of a causal
relationship by February 1, 1996 absent a physician’s opinion.
By decision dated February 26, 2010, an Office hearing representative affirmed the
October 7, 2009 decision on the grounds that the evidence was not sufficient to support that
appellant’s claim was timely filed and was barred by the time limitation of the Act.

2

LEGAL PRECEDENT
Under the Act,2 as amended in 1974, a claimant has three years to file a claim for
compensation.3 In a case of occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between his condition and his employment.4 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of his last exposure to the implicated factors.5 Section 8122(b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence, should have been aware, of the causal relationship between
his employment and the compensable disability.6 Even if the claim is not filed within the threeyear period, it may be regarded as timely under section 8122(a)(1) if appellant’s immediate
supervisor had actual knowledge of his alleged employment-related injury within 30 days such
that the immediate superior was put reasonably on notice of an on-the-job injury or death.7
ANALYSIS
The Office denied appellant’s occupational disease claim on the grounds that it was not
timely filed. It found that he should have been aware of a relationship between his employment
and the alleged condition by February 1, 1996, three years from the date he indicated he first
became aware of his hearing loss. Although appellant noticed a hearing loss on February 1,
1993, he stated that he was unaware that it was employment related until March 5, 2009 when a
physician’s assistant first told him that his hearing loss was likely related to his work in close
proximity to jet engines.
With regard to whether appellant, through the exercise of reasonable diligence, should
have known of his hearing loss within three years of February 1, 1993, the record reflects that he
had worked as a customs inspector and was exposed to noise eight hours a day, five days a week
without ear protection. Further, appellant was not part of a hearing conservation program. He
did not undergo annual audiometric testing by the employing establishment. Although appellant
may have been generally aware that he had some hearing loss as of February 1, 1993, there is no
contemporaneous evidence that he was aware of any noise-induced hearing loss. The record
does not establish that he should have known earlier than March 5, 2009 that he had an
employment-related hearing loss. The March 5, 2009 physician’s assistant statement that
appellant’s hearing loss may have been caused by his employment, which appellant reported in
his October 30, 2009 narrative statement, was the first notification that he may have sustained a
noise-induced hearing loss due to noise exposure as a customs inspector. The Board finds that
2

5 U.S.C. § 8122.

3

See Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

5

See Larry E. Young, 52 ECAB 264 (2001); William D. Goldsberry, 32 ECAB 536, 540 (1981).

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

See Duet Brinson, supra, note 3; Delmont L. Thompson, 51 ECAB 155, 156 (1999).

3

the evidence is insufficient to establish that appellant was aware or reasonably should have been
aware of an employment-related hearing loss within three years of February 1, 1993.8 There are
no other medical reports, audiograms or other evidence prior to the physicians assistant’s
March 5, 2009 statement to establish that appellant had a noise-induced hearing loss.
The Board finds that appellant first became aware that his hearing loss was an
occupational disease resulting from exposure to noise at work on or about March 5, 2009. This
was the first evidence to establish that he reasonably should have been aware that his hearing
loss was due to occupational exposure. The Board finds that his claim filed on June 21, 2009
was within three years of his March 5, 2009 date of awareness and was, therefore, timely. The
case will be remanded for the Office to address the merits of the claim. After any further
development that it deems necessary, the Office should issue a de novo decision.
CONCLUSION
The Board finds that appellant’s claim for a hearing loss is not barred by the applicable
time limitation provisions of the Act and is timely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2010 is reversed and the case remanded for further
action consistent with this decision.
Issued: June 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

See William C. Oakley, supra note 4.

4

